DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over WYNDHAM (US 2013/0112605).
	Claim 1: Wyndham teaches a powder material comprising a solid (nonporous) core and a porous shell material (para. 0008). The solid core is spherical (Wyndham, para. 0256 and 0335). The solid core comprises: (1) a magnetic material which includes metal (i.e. cobalt) (Wyndham, para. 0053 and 0211) or (2) a high thermal conductive material including aluminum, gold, silver, iron, copper, titanium, niobium, cerium, zirconium, barium, cerium, cobalt, copper, europium, gadolinium, iron, nickel, samarium, silicon, silver, titanium, zinc, boron (Wyndham, para. 0055), all of which are metals.  The  porous shell material being a porous inorganic/organic hybrid material (Wyndham, para. 0023). It would have been obvious to select the magnetic material for the core and the porous hybrid for the shell as Wyndham describes such configuration as one of the inventive embodiments. The porous shell comprises ceramic material, in particular, zirconium oxide (Wyndham, para. 0183, 0196, and 0270). Because the porosity of the hybrid shell is formed by having the organic functionality being integral to the skeletal inorganic structure which includes zirconium oxide (para. 0133, 0151-0152 and 0183), it is necessarily inherent that the inorganic material, which is zirconium oxide, in the shell is spaced apart by the organic functionality. The inorganic material in the porous inorganic-organic hybrid shell is nanoparticle (Wyndham, para. 0086-0089, 0110 and 0151-0152).
	Claims 2 and 6: The metal core includes a ferrite comprising nickel, in combination with a chromium oxide (Wyndham, para. 0054 and claim 54); therefore, the core is a nickel-based particle including chromium.
	Claim 8: The nanoparticles are present in less than 5wt% of the composite (Wyndham, para. 0312) which is within the claimed range of 0.1-5wt%.
	Claims 13-15: The inorganic/organic hybrid shell includes nanoparticles of silicon carbide or silicon nitride (Wyndham, para. 0267, 0311 and 0313).
	Claim 16: The porosity of the hybrid shell is formed by removing the surfactant by extractions with acid (Wyndham, para. 0131, 0145, 0157, and 0159). In other words, the surface of the powder is acid-etched.
	Claims 17-18:  Wyndham teaches solid core comprising high thermal conductive material including nickel, aluminum, iron and titanium (Wyndham, para. 0055).
	Claim 19:  Because the surfactants taught by Wyndham include ionic surfactants that contain a polar end groups, i.e. N+ and Cl- (Wyndham, para. 0112), the  ceramic core and metal shell particles are expected to be bonded by polar bonding.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wyndham as applied to claims 1, 2, 6, 8, and 13-16 above, and further in view of Grosso et al (US 2013/0189481).
	Wyndham teaches the claimed invention as discussed above. Wyndham further teaches surfactants for ceramic including zirconium oxide, wherein the surfactants include octadecyltrimethylammonium chloride, hexadecyltrimethylammonium chloride, dodecyltrimethylammonium chloride and (PEO)(PPO) copolymer (Wyndham, para. 0112-0114), without mentioning dodecyl sulfate. Grosso teaches that the surfactants as taught by Wyndham, which include cetyltrimethylammonium chlorides and copolymers of ethylene oxide and propylene oxide (“(PEO)(PPO”), and dodecyl sulfate are functionally equivalent surfactants for ceramic materials (Grosso, para. 0053). Because the powder material of Wyndham comprises a ceramic shell as discussed above, it would have been obvious as matter of choice to select any of the surfactants as taught by Grosso which include dodecyl sulfate because Grosso teaches that all of the exemplified surfactants are functionally equivalent as surfactants for ceramic materials (Grosso, para. 0053). 
	Claim 19:  Because the surfactants taught by Wyndham and Grosso include ionic surfactants that contain a polar end groups, i.e. N+ and Cl- (Wyndham, para. 0112; Grosso, para. 0053), the  ceramic core and metal shell particles are expected to be bonded by polar bonding.

Response to Arguments
Applicant argues that Wyndham fails to teach a pure metal or metal alloy as the core material.  This is incorrect.  The magnetic core and high thermal conductivity core materials taught by Wyndham include metals as discussed in the rejection to claims above.  
Applicant argues that dodecyl sulfate is not functionally equivalent to  cetyltrimethylammonium chloride because the former is anionic surfactant while the latter is cationic surfactant.  Wyndham teaches surfactants comprising both “non-ionic” and “ionic” (para. 0112) (ionic includes both anionic and cationic).  Similar to Wyndham, Grosso also teaches surfactants include both non-ionic and ionic (i.e. cationic and anionic) (Grosso, para. 0053).  The surfactants exemplified by Wyndham and Grosso are the same but Grosso includes dodecyl sulfate as an example of anionic surfactant.  Because both Grosso and Wyndham teaches both ionic and non-ionic surfactants are suitable as surfactants for ceramic materials and because their exemplified surfactants overlapped, it is reasonable to conclude that all surfactants listed by Grosso are suitable as surfactants for the powder material of Wyndham and vice versa.
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


May 5, 2022